DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species 1 in the reply filed on 7/15/22 is acknowledged.  The traversal is on the ground(s) that the species are shown in the same drawings. This is not found persuasive because the Examiner finds that Fig.2 more clearly depicts the first species and moreover, an exhaustive search of the elected species has been conducted and the prior art found would not read upon the non-elected species and a second burdensome search would need to be conducted to address the second species.  Allowable subject matter has been identified and should the allowable subject matter be properly incorporated into the second species- rejoinder may be possible.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-8, 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al (US 2017/0025384).

1. A semiconductor device comprising: 
a first integrated circuit (Fig. 6 (100- bottom)) and a second integrated circuit (100- top) disposed on a semiconductor 5substrate (210) and spaced apart from each other; 
a wiring structure disposed on the semiconductor substrate and configured to electrically connect the first integrated circuit and the second integrated circuit (Fig.5 (146) and  [0085]: and 
a first TSV area (30- bottom) and a second TSV (30 – top) area disposed between the first integrated circuit and the second integrated circuit, and including a plurality of first and second TSV structures 10penetrating through the semiconductor substrate respectively. wherein the wiring structure passes between the first TSV area and the second TSV area (Fig.6).  

2. The semiconductor device of claim 1, wherein: the first TSV area and the second TSV area are spaced apart in a first direction parallel 15to an upper surface of the semiconductor substrate; the plurality of first TSV structures are arranged in an m x n matrix form: and the plurality of second TSV structures are arranged in an i x j matrix form, wherein the m and the i are a number of the plurality of first TSV structures and a number of the plurality of second TSV structures arranged in the first direction, and 20wherein the n and the j are a number of the plurality of first TSV structures and a number of the plurality of second TSV structures arranged in a second direction that is parallel to an upper surface of the semiconductor substrate and perpendicular to the first direction, respectively (Fig.6-7- 2x2 matrix in Fig.6- see also expanded view Fig.7).  

253. The semiconductor device of claim 2, wherein: the m and the i are different integers that are each greater than or equal to 2: and Page 25Docket No. 8269S-198 (OPP-2020-0933-31346) the n and the j are a same integer that is greater than or equal to 2 (Fig.7).  

4. The semiconductor device of claim 2, wherein: the m and the i are a same integer that is greater than or equal to 2: and 5the n and the j are different integers that are each greater than or equal to 2 (Fig.7 (2 x 20).  

5. The semiconductor device of claim 1. wherein: the first integrated circuit includes a plurality of first logic cells: and the second integrated circuit includes a plurality of second logic cells, 10wherein the wiring structure is configured to electrically connect the plurality of first logic cells and the plurality of second logic cells [0195].  

6. The semiconductor device of claim 1. wherein: the first integrated circuit includes a first memory block and a first peripheral circuit that 15is configured to be electrically connected to the first memory block: and the second integrated circuit includes a second memory block and a second peripheral circuit that is configured to be electrically connected to the second memory block, wherein the wiring structure is configured to electrically connect the first peripheral circuit and the second peripheral circuit [0233/ 0239-0240] and Fig.15-16.  

7. The semiconductor device of claim 1, wherein: the first TSV area is an area defined within a first distance from a first  TSV structure that is disposed on an outer side among the plurality of first TSV structures; and the second TSV area is an area defined within a second distance from a first second TSV 25structure that is disposed on an outer side among the plurality of second TSV structures (Fig.5-6- the “TSV area” is the area proximate the TSV).  

8. The semiconductor device of claim 7, wherein: the first TSV area and the second TSV area are spaced apart by an interval (Fig. 6): the wiring structure passes  (Fig.5 (146- shown labeled in Fig.5 – present but unlabeled in Fig.6) through the interval without extending within the first TSV area or the second TSV area: and 5the interval is less than or equal to each of the first distance and the second distance (Fig.5-6).  


11. The semiconductor device of claim 7, wherein the first distance and the second 20distance are in a range of about 20 um to about 40 um (Fig.6-7- note the “TSV area” is an area proximate the TSV and is not clearly defined outside of the surrounding region of the TSV and may be set to make the distances in the above range).  

12. The semiconductor device of claim 1, wherein the plurality of first TSV structures and the plurality of second TSV structures are arranged at a substantially same pitch (Fig.6-7) .

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art fails to teach nor suggest the combination of limitations of claims 1, 7 and 9 nor does it teach the combination of limitations of 1, 7 and 10 as required by claims 9-10.  Therefore claims 9-10 contain allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



9/23/22